Citation Nr: 0613133	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

 1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
pansinusitis with allergic rhinitis.


ATTORNEY FOR THE BOARD

 Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from July 1963 to May 1968.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.
  

FINDINGS OF FACT

1.  In a rating decision dated April 1994, the RO denied the 
veteran's claim for service connection for bilateral 
sensorineural hearing loss.

2.  The veteran initiated, but did not perfect, an appeal of 
the April 1994 rating decision.

3.  The evidence received since April 1994, by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral sensorineural 
hearing loss and does not raise a reasonable probability of 
substantiating the claim.

4.  The veteran's sinusitis is not productive of more than 
three incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

2.  No new and material evidence has been received to reopen 
a claim for service connection for bilateral sensorineural 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for pansinusitis with allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.     § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with a notice 
of what evidence would be necessary to substantiate the 
elements of service connection found lacking in the 
previous denial.  Kent slip op. at 9.   


A.  Duty to Notify

The Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  In Pelegrini v. 
Principi (Pelegrini II),  18 Vet. App. 112, 119-20 
(2004), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
§ 3.159(b), and Quartuccio, that informs the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element 
of the requisite notice, the Court further held that, 
under 38 C.F.R. §  3.159(b), VA must request the 
claimant to provide any evidence in his possession that 
pertains to the claim.  Id. at 120-21.

In letters to the veteran, the RO provided notice of the 
type of information and evidence required to 
substantiate a claim for service connection, but not 
with notice of what type of information and evidence was 
needed to establish a disability rating or effective 
date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran with respect 
to the notice required to establish a disability rating 
and an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. at 394.  In 
December 2003, the RO  informed the veteran that his 
initial claim for service connection lacked evidence 
that his bilateral sensorineural hearing loss occurred 
during service or within one year of separation from 
service.  The RO advised the veteran of the requirement 
that new and material evidence be submitted to 
substantiate these elements of his claim.

B.	Duty to Assist

VA has made efforts to obtain relevant records on the 
veteran's behalf.  38 U.S.C.A. § 5103A (a), (b), (c) 
(West 2002).  VA has also afforded the veteran 
examinations for the evaluation of this claim.  The 
evidence in this appeal includes the veteran's service 
medical records and private and VA treatment records.  
The veteran has not since identified any outstanding 
records that would assist in the development of this 
claim or disputed the adequacy of the VA examinations.  
The Board therefore finds that the RO has met its 
obligations with respect to the duty to assist under the 
VCAA.

II.  Analysis of Claims

A.	New and Material Evidence

In an April 1994 rating decision, the RO denied the veteran's 
claim for service connection for bilateral sensorineural 
hearing loss.  The RO found that there was no indication of 
sensorineural hearing loss in the service medical records and 
that the condition was not diagnosed within the presumptive 
period of one year following discharge from service.  38 
C.F.R. §§ 3.307, 3.309 (2005).

The veteran filed a notice of disagreement in May 1994 but 
did not perfect an appeal.  Because the veteran did not 
timely appeal the decision to the Board, the April 1994 
rating decision became final.  38 U.S.C.A. §  7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  
 
The veteran sought to reopen his claim for service connection 
for bilateral sensorineural hearing loss by submitting a VA 
Form 21-4138 (Statement in Support of a Claim) in November 
2002.  A claim that is subject to a prior denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996). 

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record,  relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a) (2005).

New evidence received since the April 1994 rating decision 
includes VA and private treatment records dated from 1995 to 
2004.  Among the records are reports of VA outpatient 
examinations at the VA clinic in Manila, where the veteran 
had audiological evaluations in 1996, 2002 and 2003.  Private 
records associated with the file include audiological 
evaluations performed by private physicians in June 1996 and 
January 2004.  These  records all reflect diagnoses of 
bilateral sensorineural hearing loss but do not relate the 
condition to service or establish that the condition 
manifested within one year of separation from service. 

The Board finds that the evidence submitted since the initial 
rating decision is not material to the veteran's claim.  This 
evidence is cumulative of the fact that the veteran has 
bilateral sensorineural hearing loss and does not raise a 
reasonable probability of substantiating the claim for 
service connection.  The denial of the veteran's initial 
claim for service connection was predicated on a lack of 
evidence that the condition was incurred during service or 
within one year of separation from service.  The evidence 
fails to demonstrate that the hearing impairment occurred in 
service or during the presumptive period and does not 
otherwise substantiate the veteran's claim for service 
connection.   

B.	Increased Rating for Pansinusitis with Allergic 
Rhinitis

The veteran has appealed the RO's denial of an increased 
rating for pansinusitis with allergic rhinitis.   He claims 
he is entitled to a higher rating for this condition.  In 
1994, the RO rated the veteran's condition as 10 percent 
disabling.  This rating remains in effect.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2005). 

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The ratings for sinusitis are set forth in 38 C.F.R. § 4.97,  
Diagnostic Code 6514.  A rating of 10 percent is appropriate 
when there one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A rating of 
30 percent is appropriate where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

In this case, there are numerous VA and private treatment 
records, dated from 1994 to 2004,  related to the veteran's 
pansinusitis.  Radiological examination of the sinuses from 
1995 showed a chronic disease process with a possible small 
right maxillary polyp.  In a 1995 VA compensation 
examination, the veteran reported no interference with 
breathing, some headaches and no purulent discharge.  In the 
1996 VA compensation examination, the veteran reported 
headaches related to pansinusitis but denied any interference 
with breathing or purulent discharge.  Radiological reports 
completed at a private hospital in January 2004 describe the 
veteran as having pansinusitis with haziness evident at the 
front and maxillary sinuses.  In an April 2004 rating 
examination, the veteran reported having daily allergic 
attacks which he treats with oral nasal decongestants.  The 
veteran stated that he has recurrent nasal stuffiness that 
interferes with his ability to breathe through his nose but 
denied any tenderness, purulent discharge, crusting.  He also 
denied incapacitation related to his condition.    

The veteran's diagnoses and symptoms as reported in these 
records to not meet the criteria for the next higher rating.  
Specifically, these records do not reflect that the veteran 
has three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting

The Board concludes that the criteria for an evaluation in 
excess of 10 percent have not been met.  In reaching this 
determination, the Board considered the history of the 
disability as well as the current clinical manifestations of 
this disability and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§  4.1, 4.2, 
4.41 (2005).   In addition, the Board considered the 
applicability of the benefit of the doubt doctrine.  As there 
is not an approximate balance of positive and negative 
evidence in this case, reasonable doubt could not be resolved 
in the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim, the claim must be denied.


ORDER

As no new and material evidence has been received, the claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss is denied.

An evaluation in excess of 10 percent for pansinusitis with 
allergic rhinitis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


